Per Curiam.
The only issues presented by the defendant challenge the trial court’s orders that obligate him to pay a portion of the fees for the court appointed doctor who made a psychological examination of the minor child and a portion of the fees for the court appointed attorney for the child.
The decision to award such fees is clearly within the trial court’s discretion. In this case, the trial court found that each of the parties should share equally in the payment of such fees. We can find no abuse of discretion in such a ruling. Costa v. Costa, 11 Conn. App. 74, 77-78, 526 A.2d 4 (1987). The record, however, contains no evidence that any bills for such services were ever submitted or reviewed by the court to determine the reasonableness of the fees.
The judgment is affirmed as to the trial court’s determination that the parties share equally in the payment of fees and the case is remanded for a hearing to determine the amount of such fees.